Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4/2/2021 is acknowledged.  The traversal is on the ground(s) that the Office’s assertion that the apparatus can be used for washing is inconsistent with the claim language.  This is not found persuasive because an apparatus capable of delivering a powder and/or energy to a surface could deliver abrasive grits and/or laser ablation to a surface for removing residues from the surface.
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/2/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims do not cure the deficiencies.

Claim 22 recites the limitation "the metal matrix" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a metal matrix”.
Claim 25 recites the limitation "the abrasive particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “the metal powder”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shuck (US 2012/0164349) in view of Lewis (US 5837960).
	Regarding Claim 19, Shuck teaches a method comprising controlling the powder delivery device to deliver the metal powder to a surface of an abrasive coating ([0011]); and controlling an energy delivery device to deliver energy to at least one of the abrasive coating or the metal powder to cause the metal powder to be joined to the abrasive coating ([0011]).
	Shuck does not explicitly teach controlling a powder source to deliver metal powder to a powder delivery device.  Shuck does not explicitly teach control by a computing device; however, Lewis teaches a method of powder coating and laser melting a turbine component wherein powder is provided to the deposition head from powder containers by means of powder feeders (col. 7 ln. 26-28).  Lewis further teaches the apparatus being controlled by a computer (abstract).  It would have been prima facie obvious to one of ordinary skill in the art the time of the invention to modify the method of Shuck to include a powder source and computer controls, as taught in Lewis because they are known in the art 
	Regarding Claim 20, Shuck does not explicitly teach reducing surface roughness; however, Lewis teaches rough surfaces might be smoothed by passing the laser beam over the surface in order to melt a very thin surface layer (col. 21 ln. 14-22).  It would have been prima facie obvious to one of ordinary skill in the art to modify the melting of Shuck to include surface smoothing, as taught in Lewis, in order to achieve a coating having optimized surface smoothness properties.
	Regarding Claims 21-22, Shuck teaches the abrasive coating comprises a metal matrix and abrasive particles at least partially encapsulated in the metal matrix ([0009]).
	Regarding Claim 23, Shuck teaches wherein the metal powder comprises a composition substantially similar to the metal matrix ([0011]).
	Regarding Claim 25, Shuck teaches the abrasive particles comprise metal oxide ([0009]).
	Regarding Claim 26, Shuck teaches the energy delivery device comprises a laser ([0012]).
	Regarding Claim 27, Shuck does not explicitly teach a blown powder deposition device; however, Lewis teaches blown powder deposition (col. 8 ln. 15-20).  It would have been prima facie obvious to one of ordinary skill in the art to modify the powder delivery of Shuck to include blown powder, as taught in Lewis, because it is a known powder delivery method in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coating of Shuck with blown powder deposition as taught in Lewis.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shuck (US 2012/0164349) in view of Lewis (US 5837960) as applied to claims 19-23 and 25-27 above, and further in view of Cybulsky (US 20100129636).
	Regarding Claim 24, Shuck teaches substrates being components for gas turbines ([0010]).  Shuck does not explicitly teach Ni- or Co based alloys; however, Nickel or Cobalt based alloy substrates 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712